— Appeal by the defendant from a judgment of the County Court, Westchester County (Silverman, J.), rendered May 11, 1990, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Contrary to the defendant’s contentions, we find that the remarks made by the prosecutor during summation constituted fair comment on the evidence rather than misconduct (see, e.g., People v Ayala, 120 AD2d 600; People v Baldo, 107 AD2d 751). In addition, the County Court’s exercise of its discretion in connection with its Sandoval ruling was not improvident (see, e.g., People v Toro, 161 AD2d 819; People v Ricks, 135 AD2d 844; People v Scott, 118 AD2d 881), and the County Court properly denied that branch of the defendant’s omnibus motion which was to suppress identification testimony (see, e.g., People v Hawkins, 126 AD2d 747; People v Cody, 153 AD2d 897).
The defendant’s final contention is likewise meritless (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Bracken, Sullivan and Balletta, JJ., concur.